Citation Nr: 9915275	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for ophthalmic migraine, formerly considered as scintillating 
scotoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to September 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for an compensable 
disability rating for an ophthalmic migraine, to include a 
scintillating scotoma.  A notice of disagreement was received 
in May 1998, the RO issued a statement of the case in June 
1998, and a substantive appeal was received in August 1998.


REMAND

The record shows that service connection for scintillating 
scotoma was established by rating decision in June 1980.  A 
noncompensable rating was assigned under Diagnostic Code 6081 
and has remained in effect over the years.  However, in the 
November 1997 rating decision from which the present appeal 
arises, the RO redescribed the disability as opthalmic 
migraine and applied the diagnostic criteria of Diagnostic 
Code 8100.  The veteran's representative has argued that such 
action was erroneous and that two separate disabilities are 
involved and should be rated separately under the separate 
diagnostic criteria.  In this regard, it appears that the 
application of 38 C.F.R. § 3.957 has been called into 
question.  

Further, as this appeal arises from a claim for an increased 
rating, it is well-grounded under 38 U.S.C.A. § 5107(a); See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a).  

With regard to the duty to assist, the Board notes that a 
March 1996 VA eye examination report suggested the veteran 
should be scheduled for additional tests, including an 
electroretinogram, to further assess his eye disability.  
However, it does not appear from review of the report of a 
July 1997 VA eye examination that such additional tests were 
performed.  Moreover, because the July 1997 VA eye 
examination resulted in a diagnosis of ophthalmic migraines, 
the RO determined that it would be more appropriate rate the 
veteran's disability under Diagnostic Code 8100 rather than 
under  Diagnostic Code 6081.  It would seem that a special 
examination to assess the headache disability would be 
appropriate. 

Additionally, the veteran's representative has asserted that 
there was no follow-up action to obtain a hospital number 
from the veteran in response to a reply from the University 
of Illinois Hospital that it needed such a number to locate 
any records pertaining to the veteran. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take all necessary 
action (to include obtaining the relevant 
hospital number) to retrieve and 
associate with the claims file any and 
all medical records relating to the 
veteran's ophthalmic migraine and 
scintillating scotoma, from the 
University of Illinois Hospital.  
Additionally, the RO should obtain and 
associate with the claims file any 
pertinent VA medical records (not already 
of record) documenting ongoing treatment 
for the veteran's ophthalmic migraine 
and/or scintillating scotoma. 

2.  The veteran should be scheduled for a 
special VA eye examination incorporating 
all indicated studies and tests, to 
include those recommended by the March 
1996 VA eye examination report, and a VA 
neurological examination for the purpose 
of ascertaining the severity and 
frequency of the veteran's ophthalmic 
migraines.  The eye examiner should 
clearly report whether or not the veteran 
suffers from scintillating scotoma and/or 
ophthalmic migraines and the extent of 
any reduction in visual acuity or 
disturbance of visual field attributable 
to any found scintillating scotoma.  The 
neurological examiner should report all 
findings related to headaches, including 
any special test findings, and offer an 
opinion as to severity and frequency if 
possible.  It is imperative that the 
claims file be made available to and be 
examined by the examiners in connection 
with the examinations, and all tests and 
studies deemed necessary should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the change in 
description of the disability is 
warranted or whether two separate 
disabilities should be rated.  Such 
determination should include 
consideration and analysis under 38 
C.F.R. §§ 3.105, 3.957.  The RO should 
also consider whether the evidence 
warrants an increase in the pertinent 
rating(s).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran and his representative 
are free to submit additional evidence and argument in 
connection with this appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

